Citation Nr: 0736490	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran requested a Travel Board 
hearing, but the hearing was canceled the day before it was 
scheduled to occur.


FINDING OF FACT

The veteran's currently diagnosed PTSD is a result of 
traumatic events he experienced during his military service 
in Vietnam. 


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist any claimant 
toward substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, the Board is granting the benefit 
sought on appeal.  Accordingly, if any error was committed 
with respect to either the duty to notify or the duty to 
assist, the error was harmless and will not be further 
discussed.

The Merits of the Claim

The veteran asserts that he currently has PTSD as a result of 
his service in Vietnam working in a graves registration unit.  
The veteran describes his work as picking up bodies and body 
parts.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).

With respect to the last of these three requirements, the 
Board acknowledges that the veteran experienced an in-service 
stressor by virtue of his work in the graves registration 
unit.  The veteran's service personnel records are in his 
claims file and confirm his assignment to the unit.  In the 
statement of the case (SOC) issued during this appeal 
process, the RO decision review officer noted that active 
military service in a graves registration unit is sufficient 
evidence that a veteran experienced a PTSD stressor.  The 
Board accepts this conclusion and concedes that the third 
listed requirement to establish service connection for PTSD 
is satisfied.

A review of the medical evidence in the veteran's claims file 
is necessary to determine whether the first and second 
requirements for service connection for PTSD are met.  The 
veteran relies on the following evidence to support his 
claim.  In a December 2002 VA treatment note, the examiner 
wrote PTSD followed by a question mark, noting that the 
veteran reported experiencing flash-backs.  The plan included 
treatment with medications for depression and follow up with 
another VA physician.  In January 2003, the veteran was 
examined by a VA psychiatry resident under the supervision of 
a VA psychiatrist.

The report from the January 2003 VA examination states 
diagnoses of dysthymia and PTSD.  The examiner noted in the 
report the veteran's stated history of the following:  
problems sleeping since he left the Army; taking Xanax from a 
friend's prescription off and on for the past ten years with 
mild relief; nightmares and flashbacks of war (Vietnam) 
events; becoming irritated by the images and trying to block 
them; feeling withdrawn, helpless, hopeless.  The examiner's 
narrative formulation stated that the veteran has a chronic 
history of flashbacks and nightmares of images he saw during 
his service in the Vietnam War.

As noted above, the first enumerated requirement to establish 
service connection for PTSD is medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a).  That 
regulation indicates that a diagnosis of PTSD must conform 
with the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) or be supported by the examination report.  38 C.F.R. § 
4.125(a).  The DSM-IV provides diagnostic criteria for PTSD 
in part 309.81.  Although the January 2003 VA treatment note 
does not directly make reference to the DSM-IV criteria, it 
is appropriate to presume that the examiner took the criteria 
into account in diagnosing PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128, 140.

VA has conceded that the veteran experienced PTSD stressors 
during his military service in Vietnam in a graves 
registration unit.  The January 2003 psychiatric diagnosis of 
PTSD links the condition to the veteran's service in the 
Vietnam War.  The Board finds that the January 2003 diagnosis 
of PTSD is credible evidence that the veteran has PTSD that 
is a result of in-service stressors that he experienced while 
working in a graves registration unit in Vietnam.  See 38 
C.F.R. § 3.304(f) (2007).

Further evidence showing the veteran suffers from PTSD as a 
result of his military service in Vietnam is contained in the 
notes from PTSD mental health therapy sessions he had with a 
VA psychologist in October 2003.  The notes from the third 
session include an assessment of PTSD, and state that the 
veteran described trauma he experienced from retrieving 
bodies and body parts while he was on duty in graves 
registration search and support, and when a soldier turned 
his M-16 rifle on himself and committed suicide.  The stated 
plan in October 2003 for the veteran's ongoing treatment was 
attendance at assessment group therapy and development of a 
thorough outpatient therapy program.

Evidence against the veteran's claim is in a report from a 
December 2003 VA PTSD examination.  The examiner noted that 
the veteran had been assessed for mental health services in 
January 2003, but the examiner did not discuss the report 
from that assessment other than to write that the veteran had 
symptoms of PTSD and was prescribed medication.  The examiner 
mentioned that the veteran had recently begun meeting with 
the psychologist for therapy, but the examiner did not 
address the veteran's reported in-service PTSD stressors that 
were described in the notes from the therapy sessions.  
Notably, the December 2003 examiner did not discuss the 
diagnosis of PTSD given by the VA psychiatrist in January 
2003 and the assessment of PTSD given by the VA psychologist 
in October 2003.

The December 2003 examination report concluded that the 
veteran's present symptoms were not consistent with a 
diagnosis of PTSD.  The diagnoses given were 
dysthymia and behavior consistent with the presence of an 
atypical personality disorder with passive aggressive 
features.  (Dysthymia was also diagnosed in the January 2003 
examination report that diagnosed PTSD.)  The examiner 
reported that the veteran would say very little about his 
Vietnam experiences despite repeated prompting.  The examiner 
described the veteran as highly irritable, giving one- or 
two-word answers to specific questions, and appearing annoyed 
and angry.  The examiner questioned the veteran's motive for 
initiating mental health treatment, stating that the 
veteran's attendance at the October therapy sessions grossly 
coincided with the date of his claim for service connection 
for PTSD.

The January 2003 VA examination is favorable to a grant of 
service connection for PTSD, and is supported by the October 
2003 therapy notes.  The December 2003 VA examination is not 
favorable to a grant of service connection for PTSD.  After 
careful consideration of all of the evidence of record, the 
Board finds an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
veteran's claim for service connection for PTSD.  See 
38 C.F.R. §§ 3.102 (2007).  Accordingly, the Board will 
resolve this reasonable doubt in favor of the veteran and 
grant service connection for PTSD.  See Gilbert, supra.


ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


